Ray, J;
The evidence in this case is conflicting. If the evidence introduced by the plaintiff was true, and the jury so regarded it, the defendant, with full knowledge of all the facts, purchased the property in question, and received and could have retained possession of it, as the execution, which *419was a lien upon it, was thereupon fully satisfied, and the appellee also released his right to subject the property to sale for the purchase money due him. The fact that the defendant in this action afterward delivered to the execution plaintiff part of the property, could not constitute any defense, as the satisfaction of the execution by the sheriff' was a release of the lien on the property. The release by the appellee of the lien of the execution upon the property, the satisfaction of the execution, and the waiver of the vendor’s light tt> enforce the claim for the purchase money, by attachment against the property, was a sufficient consideration for the contract to pay the money by the appellant.
J. JI. Brown, for appellants.
B. F. Gregory and J. Harper, for appellee.
The judgment is affirmed, with costs.